         Case 4:20-cv-01383-MWB Document 5 Filed 08/06/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA


IN THE MATTER OF APPLICATION FOR    :
ADMISSION TO PRACTICE IN THIS COURT :



                                         PETITION
           David M. Stoltzfus
       I _________________________________,        hereby petition the United States District
Court for the Middle District of Pennsylvania to admit me to practice before that Court. In
support of my petition, I state as follows:

My office address is:        450 Fifth Street, NW
                            __________________________________________
                         Washington, DC 20530
                   ______________________________ ____________
                                     __________________________________________

                   Office Telephone:     ___________________________

        I was admitted to practice before the Courts listed below on the date shown after
    the name of each Court, and I am currently a member in good standing of all those Courts.
 New York States, September 2007 -- Registration No. 4533667
Sixth Circuit Court of Appeals, December. 6, 2006




My attorney Identification number is: ___________________

 FOR COURT USE ONLY

 _____ GENERAL ADMISSION:

 GRANTED BY THE COURT: ______________________                       Date: _____________

 _____ SPECIAL ADMISSION:

 GRANTED BY THE COURT _______________________                       Date: _____________
         Case 4:20-cv-01383-MWB Document 5 Filed 08/06/20 Page 2 of 5



Please Answer the Following Questions:


       All occasions, if any, on which I have been convicted of a crime (subsequent to my
becoming an attorney), censured, suspended, disciplined or disbarred by any court are set
forth as follows: (State the facts and circumstances connected with each; if none, state
“none”.)
None.




        All occasions, if any, on which I have been held in contempt of court are set forth
as follows: (State the nature and final disposition of contempt; if none, state “none”.)


                            X
       I do _____, do not _____,    have any disciplinary action, contempt or other
proceedings involving me pending before any court. (Check the appropriate space.) If
there are pending proceedings, please explain:


       I am seeking:

                 General Admission under Local Rule LR 83.8.1
       X         Special Admission (specify by a check which rule) under

       LR 83.8.2.1      , LR 83.8.2.2
                                        X   , LR 83.8.2.3    , or LR 83.8.2.4

If seeking special admission under Local Rules LR 83.8.2.1, LR 83.8.2.2, LR 83.8.2.3, or
LR 83.8.2.4, the basis for my admission under the designated rule is as follows:
Trial Attorney in the Antitrust Division of the U.S. Department of Justice.



NAME THE PARTY YOU REPRESENT:
United States of America.

If special admission is requested for a particular case, please list case number and caption:

Case # 4:20-cv-01383-MWB
            United States of America v. Geisinger Health
Caption #
           Case 4:20-cv-01383-MWB Document 5 Filed 08/06/20 Page 3 of 5



I understand that:

      1)      If seeking admission under Section LR 83.8.2.2, LR 83.8.2.3, or 83.8.2.4,
              I must submit a letter from a superior stating the agency with which I am
              employed and the duties performed which qualify me for admission under
              those sections.

      2)      If petitioning for admission, only in a particular case, under Rule LR 83.8.2.1,
              I need no sponsor’s certificate. Any attorney specially admitted under LR
              83.8.2.1, shall, in each proceeding in which he or she appears, have
              associate counsel who is generally admitted under Local Rule 83.8.1 to
              practice in this court, whose appearance shall also be entered of record and
              upon whom all pleadings, motions, notices, and other papers may be served
              in accordance with any statute or applicable rule. The attendance of any
              such associate counsel upon the hearing of any motion or the taking of any
              testimony shall be sufficient appearance for the party or parties represented
              by such associate counsel. Either the specially admitted attorney or
              associate counsel must be fully prepared to participate in any hearings,
              arguments, conferences and trials. (See LR 83.9)

              If special admission is requested for a particular case, please list the name,
              address, telephone number and bar identification number of associate
              counsel to be entered of record in the case:




      3)      If seeking general admission under Rule LR 83.8.1, I must be a member of
              the bar of the Supreme Court of Pennsylvania and have a sponsor who is a
              member in good standing of the Bar of this Court present to move for my
              admission and I must submit the sponsor’s certificate with my petition.


                                           PETITIONER


                                           (Bar Identification Number and State where admitted)
                                           (Date)

By signing this petition for admission, I acknowledge that I have read the attached
Middle District of Pennsylvania Code of Professional Conduct and agree to subscribe to
the standards set forth in the Code.

NAME OF PETITIONER David M. Stoltzfus
         Case 4:20-cv-01383-MWB Document 5 Filed 08/06/20 Page 4 of 5


                            UNITED STATES DISTRICT COURT
                                       FOR THE
                           MIDDLE DISTRICT OF PENNSYLVANIA

                            CODE OF PROFESSIONAL CONDUCT

      As a member of the Bar of the United States District Court for the Middle District
of Pennsylvania, I will strive for the following professional ideal:

1.    The rule of law will govern my entire conduct. I will not violate the law or place myself
      above the law.

2.    I will treat with civility and respect the lawyers, clients, opposing parties, the court and all
      the officials with whom I work. Professional courtesy is compatible with vigorous
      advocacy and zealous representation. Even though antagonism may be expected by
      my client, it is not part of my duty to my client.

3.    I will respect other lawyers' schedules as my own, and will seek agreement on meetings,
      depositions, hearings, and trial dates. A reasonable request for a scheduling
      accommodation should never be unreasonably refused.

4.    Communications are life lines. I will keep the lines open. Telephone calls and
      correspondence are a two-way channel; I will respond to them promptly.

5.    I will be punctual in appointments, communications and in honoring scheduled
      appearances. Neglect and tardiness are demeaning to others and to the judicial
      system.

6.    I will earnestly attempt to resolve differences through negotiation, expeditiously and
      without needless expense.

7.    Procedural rules are necessary to judicial order and decorum. I will be mindful that
      pleadings, discovery processes and motions cost time and money. I will not use them
      heedlessly. If an adversary is entitled to something, I will provide it without unnecessary
      formalities.

8.    I will not engage in conduct that brings disorder or disruption to the courtroom. I will
      advise my client and witnesses appearing in court of the proper conduct expected and
      required there and, to the best of my ability, prevent my client and witnesses from
      creating disorder or disruption.

9.    Before dates for hearings or trials are set, or if that is not feasible immediately after such
      date has been set, I will attempt to verify the availability of necessary participants and
      witnesses so I can promptly notify the court of any likely problems.

                                                              I agree to subscribe to the above
                                                              Code of Professional Conduct:

                                                              DAVID        Digitally signed by DAVID
                                                                           STOLTZFUS
                                                              STOLTZFUS    Date: 2020.08.04 17:26:20 -04'00'
                                                              __________________________
                                                              Signature
          Case 4:20-cv-01383-MWB Document 5 Filed 08/06/20 Page 5 of 5



STATEMENT FROM SUPERIOR:


I, Eric D. Welsh, am the Chief of the Healthcare and Consumer Products Section of the Antitrust
Division of the United States Department of Justice. The petitioner, 'DYLG06WROW]IXV is a Trial
Attorney in the Antitrust Division of the United States Department of Justice. To my knowledge,
the petitioner is a member in good standing of the bar of the highest court of the6WDWHRI1HZ
<RUN and is not subject to pending disciplinary proceedings in any jurisdiction. I recommend
Mr. 6WROW]IXV for admission as a qualified attorney to practice before this Court under LR 83.8.2.2.




                                                   /s/ Eric D. Welsh
                                                   ERIC D. WELSH
                                                   Chief
                                                   Healthcare and Consumer Products Section
                                                   U.S. Department of Justice
                                                   Antitrust Division
                                                   450 Fifth Street, NW, Suite 4100
                                                   Washington, D.C. 20530
                                                   Tel.: (202) 598-8681
                                                   E-mail: eric.welsh@usdoj.gov
